 1   ANGELA H. DOWS, ESQ.
     Nevada Bar No. 10339
 2   adows@crdslaw.com
     CORY READE DOWS & SHAFER
 3   1333 North Buffalo Drive, Suite 210
     Las Vegas, Nevada 89128
 4   Telephone: (702) 794-4411
     Facsimile: (702) 794-4421
 5   Pro Bono Counsel Referred
     via the Legal Aid Center of Southern Nevada
     for Plaintiff HYRUM JOSEPH WEST
 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                        DISTRICT OF NEVADA
 9
                                                   ***
10

11   HYRUM JOSEPH WEST,                                  )
                                                         )   2:13-cv-00271-APG-VCF
12                               Plaintiff,              )
                                                         )   STIPULATION TO EXTEND TIME
13   v.                                                  )   TO FILE SUPPLEMENTAL
                                                         )   OPPOSITION AND SUPPLEMENTAL
14   NYE COUNTY, et al.,                                 )   REPLY TO MOTION FOR
15                                                       )   SUMMARY JUDGMENT
                                 Defendants.             )   (Third Request)
16                                                       )

17          IT IS HEREBY STIPULATED by and between Angela H. Dows, Esq., counsel for
18   Plaintiff HYRUM JOSEPH WEST, and Craig R. Anderson, Esq., and Brian R. Hardy, Esq.,
19
     counsel for Defendants NYE COUNTY, et al., that the dates for: (1) Plaintiff HYRUM JOSEPH
20
     WEST to file his supplemental opposition be extended for seven (7) days from the current
21
     deadline of August 22, 2019. This is the third stipulation filed in the matter to continue the
22

23   deadlines for the supplemental opposition and reply, and is entered into for the following

24   reasons:

25          1.     Plaintiff has been drafting the supplemental opposition to the motion for summary
26
                   judgment, and one or more items have arisen that require additional conferring
27
                   with the client.
28
             2.     Plaintiff compiled and disclosed supplemental information to Defendants related
 1

 2                  to subpoenaed information in the case in approximately late July of 2019.

 3           3.     Plaintiff’s counsel requests one week, or on or before August 29, 2019 to be able

 4                  to compile the information in the case, finalize the supplemental opposition, and
 5                  confer with the client as to one or more additional items upon review of the case.
 6
             4.     That Plaintiff HYRUM JOSEPH WEST is currently incarcerated at Northern
 7
                    Nevada Transitional Housing (see Nevada Department of Corrections Inmate
 8
                    Search under search term of “Hyrum West” as of August 21, 2019, available at:
 9

10                  https://ofdsearch.doc.nv.gov/form.) and does not object to the subject brief

11                  continuance.

12           5.     The additional time requested herein is being sought in good faith not sought for
13
                    purposes of delay, but merely to allow the parties adequate time to have the
14
                    necessary issues reviewed related to additional discovery in the case.
15
             DATED this 21st day of August, 2019.
16
     CORY READE DOWS & SHAFER                            MARQUIS AURBACH COFFING
17
     By: /s/ Angela H. Dows                              By: /s/ Craig R. Anderson
18   ANGELA H. DOWS, ESQ.                                CRAIG R. ANDERSON, ESQ.
     1333 North Buffalo Drive, Suite 210                 By: /s/ Brian R. Hardy
19   Las Vegas, Nevada 89128                             BRIAN R. HARDY, ESQ.
     adows@crdslaw.com                                   10001 Park Run Drive
20   Pro Bono Counsel Referred                           Las Vegas, Nevada 89145
     via the Legal Aid Center of Southern Nevada         Counsel for Defendants
21   for Plaintiff HYRUM JOSEPH WEST
22

23

24

25

26
27

28

                                                     2
 1

 2

 3

 4
                                 UNITED STATES DISTRICT COURT
 5

 6                                      DISTRICT OF NEVADA

 7                                                  ***

 8   HYRUM JOSEPH WEST,                                   )
                                                          )   2:13-cv-00271-APG-VCF
 9
                                 Plaintiff,               )
10                                                        )   FINDINGS OF FACT,
     v.                                                   )   CONCLUSIONS OF LAW, AND
11                                                        )   ORDER THEREON
     NYE COUNTY, et al.,                                  )
12                                                        )
                                 Defendants.              )
13
                                                          )
14
                                          FINDINGS OF FACT
15
            Based on the pending Stipulation of the parties, and good cause appearing therefore, the
16

17   Court finds that:

18          1.      Plaintiff has been drafting the supplemental opposition to the motion for summary

19   judgment, and one or more items have arisen that require additional conferring with the client.
20          2.      Plaintiff compiled and disclosed supplemental information to Defendants related
21
     to subpoenaed information in the case in approximately late July of 2019.
22
            3.      Plaintiff’s counsel requests one week, or on or before August 29, 2019 to be able
23
     to compile the information in the case, finalize the supplemental opposition, and confer with the
24

25   client as to one or more additional items upon review of the case

26          4.      That Plaintiff HYRUM JOSEPH WEST is incarcerated, and does not object to the

27   subject continuance.
28

                                                     3
            5.      The additional time requested herein is not sought for purposes of delay, but
 1

 2   merely to allow the parties to review discovery in the instant case, taking into account the

 3   exercise of due diligence.

 4          6.      Additionally, denial of this request for a continuance could result in the
 5   miscarriage of justice without resolving the instant discovery dispute prior to concluding
 6
     dispositive motion briefing.
 7
                                       CONCLUSIONS OF LAW
 8
            The additional time requested by this stipulation is sought in good faith not sought for
 9

10   purposes of delay, but instead to allow the parties adequate time to work through additional

11   disclosed discovery and client conferring, taking into account the exercise of due diligence. For

12   all of the above-stated reasons, the ends of justice would best be served by a brief continuance of
13
     the supplemental opposition and supplemental reply to Defendants’ motion for summary
14
     judgment.
15
                                                 ORDER
16
            IT IS THEREFORE ORDERED that the previously-scheduled deadline of August 22,
17

18   2019 for Plaintiff HYRUM JOSEPH WEST to file his supplemental opposition to Defendants’

19   motion for summary judgment is extended by approximately seven (7) days, or to on or before
20       August 29, 2019
     ________________________________.
21
            IT IS FURTHER ORDERED that Defendants’ supplemental reply be extended to
22
     fourteen (14) days after the filing of Plaintiff’s supplemental opposition to Defendants’ motion
23
     for summary judgment.
24

25

26                                         ________________________________________________
                                           UNITED STATES
                                                   STATESMAGISTRATE     JUDGE
                                                             DISTRICT JUDGE
27                                         Dated: August 22, 2019.
28

                                                     4
